Opinion issued December 13, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-01040-CR
                            ———————————
            IN RE JUAN JOSE ARELLAN-VELAZQUEZ, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Juan Jose Arellano-Velazquez, has filed a pro se petition for writ of

mandamus requesting that we compel the trial court to rule on his motion to check

out the clerk’s record and reporter’s record.1 We deny the petition.


1
      The underlying case is styled The State of Texas v. Juan Jose Arellano-Velazquez,
      cause number 1479333, pending in the 208th District Court of Harris County,
      Texas, the Honorable Denise Collins presiding. In that case, a jury found relator
      guilty of drug trafficking, and we affirmed the trial court’s judgment on direct
      appeal. See Arellano-Velazquez v. State, No. 01-16-00789-CR, 2018 WL 454796,
      at *1 (Tex. App.—Houston [1st Dist.] Jan. 18, 2018, pet. ref'd) (mem. op., not
                                   PER CURIAM
Panel consists of Justices Keyes, Massengale, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




      designated for publication) (affirming trial court’s judgment sentencing relator to
      confinement for possession with intent to deliver cocaine); see also TEX. HEALTH
      & SAFETY CODE § 481.112(a), (f).

                                           2